Citation Nr: 0017366	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99 01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action that 
assigned a 70 percent schedular rating for the veteran's 
PTSD.  The disorder had previously been evaluated as 50 
percent disabling.  In November 1999 the veteran appeared and 
gave testimony at a hearing at the RO before the undersigned 
Board member.  A transcript of this hearing is of record.  

The Board has noted that in October 1998 the RO denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  In his statement on appeal as 
to the increased rating issue, the veteran's representative 
appeared to disagree with the denial of the individual 
unemployability rating.  The veteran's PTSD is his only 
service connected disability.  If it is ultimately found to 
produce unemployability, the veteran will be granted a 100 
percent schedular rating for PTSD.  Accordingly, in this 
particular case, under these particular circumstances, the 
individual unemployability issue, as such, is considered 
moot.  


REMAND

The record indicates that the veteran last worked in July 
1992 as a mechanic for a gas company.  In July 1993 the 
veteran suffered a cerebrovascular accident.  After an 
October 1996 VA psychiatric examination, the diagnoses on 
Axis I were PTSD and dysthymic disorder secondary to 
cerebrovascular accident.  Following a VA psychiatric 
examination in August 1998, the diagnoses on Axis I were PTSD 
and major depressive disorder.  On Axis III the diagnoses 
included cerebrovascular accident.  The Global Assessment of 
Functioning (GAF) score was 40 and the examiner commented 
that the veteran was unable to work due to physical 
disability.  However, the examiner then went on to mention 
only psychiatric symptomatology such as startle reaction, 
depression and combat dreams.  

It is apparent from the above record that the veteran is 
unemployable.  However, the Board is unable to ascertain from 
the current record whether the veteran's inability to work is 
solely due to his service connected PTSD or whether 
nonservice connected psychiatric symptoms caused by the 
veteran's 1993 cerebrovascular accident contribute to the 
veteran's unemployability.  

The record also contains a letter from a VA physician who 
reported that the veteran has been receiving treatment for 
PTSD at a VA facility since January 1996.  No clinical 
records reflecting this treatment are currently in the claims 
folder.  These records should be obtained prior to further 
appellate consideration in this case.  

A further problem has been presented in this case.  The 
medical records relating to an award of Social Security 
Administration (SSA) disability benefits to another veteran, 
have been filed in this veteran's claims folder.  The Board 
has undertaken efforts to have these medical records 
associated with the correct claims folder.  However, pursuant 
to Court precedent we will need to make the appropriate 
inquiry concerning any award of SSA disability benefits to 
this veteran.  Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1. The RO should ascertain from the 
veteran whether he is in receipt of an 
award of disability benefits from the 
SSA and, if so, the approximate date 
of that award.  If the veteran is in 
receipt of SSA disability benefits, 
the RO should then contact the SSA and 
obtain a copy of the decision awarding 
these benefits and copies of all 
medical records upon which the award 
of disability benefits was based.  All 
documentation obtained should be 
associated with the claims folder.  

2. The RO should obtain all clinical 
records documenting the veteran's 
outpatient treatment for psychiatric 
symptomatology at the VA Medical 
Center in East Orange, New Jersey from 
January 1996 to the present.  All 
records obtained should be associated 
with the claims folder.  

3. Then, the RO should afford the veteran 
a VA psychiatric disorder to ascertain 
the current severity of his PTSD.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination and 
he should state that he has reviewed 
the claims folder in his examination 
report.  The examiner should be 
advised that for rating purposes the 
psychiatric symptoms, if any, caused 
by a cerebral vascular accident are 
not considered to represent physical 
disability.  They represent 
psychiatric symptoms, which, if 
service connected would be rated under 
Diagnostic Code 9305.  As such, the 
examiner must state on examination 
which psychiatric symptoms are due to 
PTSD, which psychiatric symptoms are 
due to the non service connected 
cerebral vascular accident, and which 
psychiatric symptoms may be due to 
either disorder.  All clinical 
findings must be reported in detail.  
At the conclusion of the examination 
the examining psychiatrist must 
respond to the following question: Do 
the psychiatric symptoms attributable 
to PTSD and the psychiatric symptoms 
which cannot be reasonably 
disassociated from PTSD produce total 
social and industrial impairment.  

4. The RO should then re-adjudicate the 
claim for an increased rating for 
PTSD.  If the decision remains 
adverse to the veteran, both he and 
his representative should be 
furnished a supplemental statement of 
the case, which summarizes the 
pertinent evidence, all applicable 
law and regulations and reflects 
detailed reasons and bases for the 
decision.  They should then be 
afforded the applicable time period 
in which to respond.  

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is further 
notified.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



